Citation Nr: 1527425	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for lumbar spine degenerative disc disease and facet degenerative joint disease (a lumbar spine disability) (previously rated as back condition, mild spurring L3), in excess of 10 percent from June 3, 1998 to December 2, 2013, and in excess of 20 percent from December 2, 2013.

2.  Entitlement to a separate compensable rating (or evaluation) for neurological manifestations of the service-connected lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to January 1969, and from May 1971 to December 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for a lumbar spine disability, initially assigning a 10 percent rating.  A February 2001 VA Form 646 shows that the authorized representative listed entitlement to a higher rating for the lumbar spine disability as one of the issues on appeal.  The Veteran presented testimony with respect to entitlement to a higher rating for the lumbar spine disability in a March 2001 Board hearing.  The September 2001 Board decision referred the Veteran's March 2001 Board hearing testimony with respect to entitlement to a higher rating for the lumbar spine disability to the RO for appropriate action.  However, the record reflects that the RO did not take any action with respect to such testimony.  

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO rating decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).  Based on a liberal construction of the February 2001 VA Form 646, and the March 2001 Board hearing testimony with respect to entitlement to a higher rating for the lumbar spine disability, which took place within one year of the April 2000 rating decision, and in light of the September 2001 Board referral of the lumbar spine rating issue, the Board finds that the April 2000 rating decision did not become final with respect to the lumbar spine initial rating issue.  While the lumbar spine rating issue was not on appeal at the time of the March 2001 Board hearing, the March 2001 Board hearing testimony constitutes new evidence with respect to the lumbar spine rating issue within one year of the April 2000 rating.  As such the appeal period for the lumbar spine disability is the initial rating period from June 3, 1998.  38 C.F.R. § 3.156(b) (2014).

On January 5, 2012, VA received a claim for what purported to be an increased disability rating for the service-connected lumbar spine disability.  See January 2012 VA Form 21-526b.  A March 2012 rating decision denied a higher rating for the service-connected lumbar spine disability.  A January 2014 rating decision a 20 percent rating for the lumbar spine disability for the period or "stage" from December 2, 2013.  Although a higher rating has been assigned for the lumbar spine disability for part of the initial rating period on appeal, as reflected in the January 2014 rating decision, the issue remains in appellate status because the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Veteran testified at a November 2013 RO hearing before a Decision Review Officer (DRO) and at a June 2014 Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcripts have been associated with the claims file.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The record reflects the Veteran may have neurological manifestations of the lumbar spine disability on appeal.  While the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) specifies that neurologic manifestations of a lumbar spine disability should be considered when rating a lumbar spine disability, the resulting neurological disorder, if any, is considered a separate disability with separate symptomatology that is separately rated under the appropriate neurologic diagnostic code (DC).  38 C.F.R. § 4.71a, General Rating Formula Note (1); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  Accordingly, the lumbar spine rating issue on appeal is not inextricably intertwined with the neurologic rating issue being remanded below, and need not be deferred pending development and adjudication of the separate neurologic rating issue upon such remand. 

The September 2001 Board decision referred to the RO the issue of whether new and material evidence has been received to reopen service connection for residuals of a right foot fracture.  Service connection for residuals of a right foot fracture had been denied by a September 1986 rating decision, and the Veteran raised this issue in a March 1999 statement.  Accordingly, the Board finds that issue of whether new and material evidence has been received to reopen service connection for residuals of a right foot fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a TDIU and a separate compensable rating for neurological manifestations of the service-connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the rating period from June 3, 1998 to January 14, 2013, the lumbar spine disability was manifested by forward flexion of 70 degrees with objective evidence of painful motion, a combined range of motion of 160 degrees, and x-ray evidence of degenerative arthritis of the lumbar spine. 

2. For the rating period from June 3, 1998 to January 14, 2013, the lumbar spine disability was not manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 2 weeks during a 12 month period, moderate intervertebral disc syndrome with recurring attacks, moderate limitation of motion of the lumbar spine, forward flexion to 60 degrees or less, combined range of motion not greater than 120 degrees, lumbosacral strain or sacro-iliac injury with muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in standing position, or muscle spasm, guarding, localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

3. For the rating period from January 14, 2013, the lumbar spine disability has been manifested by forward flexion of 40 degrees with objective evidence of painful motion and stiffness, and x-ray evidence of degenerative arthritis and degenerative disc disease of the lumbar spine, as well as muscle spasms that were severe enough to result in abnormal gait.

4. For the rating period from January 14, 2013, the lumbar spine disability has not been manifested by ankylosis, incapacitating episodes requiring physician-ordered bed rest having a total duration of at least 4 weeks during a 12 month period, severe intervertebral disc syndrome with recurring attacks and intermittent relief, severe limitation of motion of the lumbar spine, forward flexion to 30 degrees or less, or severe sacro-iliac injury or lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space.





CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met or more nearly approximated for the rating period from June 3, 1998 to January 14, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (effective after September 26, 2003), 5292 to 5295 (effective before September 26, 2003).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent for degenerative arthritis of the lumbar spine have been met for the rating period from January 14, 2013 to December 2, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2014).

3. The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met or more nearly approximated for the rating period from January 14, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (effective after September 26, 2003), 5292 to 5295 (effective before September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes pertinent post-service VA and private treatment records, relevant VA examination reports, and the Veteran's statements in support of the claim on appeal.  

Additionally, the RO arranged for VA examinations in February 2012 and December 2013.  The Board finds that, taken together, these examinations are adequate for rating purposes because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran, and thorough examinations of the Veteran.  The examiners reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  

The Board has considered the Veteran's statement about the accuracy and completeness of the December 2012 VA examination.  Specifically, the Veteran stated that the December 2012 VA examiner first asked him questions pertaining to another Veteran's claims file and once the VA examiner found the correct file, he asked the Veteran to bend over and touch his toes and bend to the right and left.  The Veteran indicated that the December 2012 VA examiner asked no questions concerning the Veteran's back and did not perform any X-rays.  The Veteran stated that the December 2012 VA examination lasted for about ten minutes and that he was not confident in the examiner's recommendations based on what the Veteran perceived as a very cursory examination.  See April 2012 VA Form 21-4138. 

The Board finds that the Veteran's general assertions are insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 
580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners). 

With regard to the length of time the examiner spent conducting the examination, the Veteran has indicated that the examination lasted for about ten minutes.  In light of the fact that the history and clinical measures are only one part of the examination, in addition to evidentiary review and other testing, the Veteran's statement does not indicate that full range of motion testing of the lumbar spine was not conducted in this time.  In fact, the Veteran stated that the February 2012 VA examiner asked the Veteran to bend over and touch his toes and bend to the right and left and that the Veteran bent slight to the left and right as much as he could, albeit with discomfort.  The February 2012 VA examination report includes a thorough and accurate history of the Veteran's in-service injury and current symptomatology, as well as clinical findings that include specific ranges of motion and test results.  It is not the length of an examination but the thoroughness that matters, bearing in mind that the February 2012 VA examination was a compensation examination to measure the functional impairments attributable to the lumbar spine disability, not to formulate a comprehensive treatment plan, for which a second medical opinion would be more appropriate in helping to determine a course of treatment.

With regard to the Veteran's assertion that the February 2012 VA examiner initially asked the Veteran about the wrong claims file, the Veteran also stated that the VA examiner then found the correct file, and the February 2012 VA examination shows that the VA examiner accurately noted the history of the lumbar spine injury as well as current symptoms as reported by the Veteran.  As to the Veteran's assertion that the VA examiner performed no X-rays on the Veteran's back, the February 2012 VA examination report shows that the VA examiner noted the Veteran's diagnosis of degenerative arthritis of the lumbar spine based on a review of the claims file.  As a diagnosis of arthritis for which the X-rays was designed to show was recognized by the VA examiner and is an established medical fact, the purpose of any X-ray testing has already been fulfilled.  Additionally, it is within the VA examiner's discretion to perform certain clinical tests or determine that they are not needed based on a review of the claims file. 

Other than the Veteran's general assertions, the evidence does not reflect irregularities with the way the February 2012 examination was conducted or with the examination report itself.  For these reasons, the Board finds that the presumption of administrative regularity is not overcome and that February 2012 VA examination report is adequate for rating purposes.

In considering the VA examination reports of record, the Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" or use of speculative language in a medical report or opinion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id. 

In this case, the December 2013 examiner VA examiner indicated that he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the Veteran's lumbar spine is used repeatedly over a period of time (beyond the repeated range of motion testing as performed during the VA examination pursuant to Deluca).  However, the December 2013 VA examiner explained that he was unable to provide this information in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups because the Veteran was not experiencing a flare-up at the time of the December 2013 examination.

In this case, it is not possible to schedule an examination during a flare-up or anticipate when the Veteran may experience pain, weakness, fatigability, or incoordination from the lumbar spine disability; therefore, limitation of motion measurements under these conditions cannot be provided due to limitations of medical knowledge and practicalities of scheduling the Veteran for a VA examination when he experiences one of the above-referenced limitations.  Certainly, the Veteran can seek medical care during flare-ups or when he experiences pain, weakness, fatigability or incoordination, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

The Board finds that the VA examination reports, along with treatment reports of record and the Veteran's lay reports of symptoms, are sufficient to rate the lumbar spine disability on appeal because all of these provide a uniform disability picture during the rating period on appeal, as outlined in more detail below.  VA considers all evidence in its adjudications, including rating disabilities, including lay reports by the Veteran of history, symptoms, complaints, and functional limitations, not just medical information or only information that is included in a VA examination report or treatment records.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 U.S.C.A. 
§ 1154(a) (VA Secretary to provide regulatory provisions requiring due consideration of "all pertinent medical and lay evidence").  VA considers the history and context of a disability as important when rating that disability, and seeks a comprehensive picture of disability from the point of view of the veteran.  See 38 C.F.R. §§ 4.1, 4.2. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the claim for a higher initial rating for the lumbar spine disability.  38 C.F.R. § 3.159(c)(4). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.


Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for the lumbar spine disability, and finds that the severity of the Veteran's lumbar spine disability on appeal has changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lumbar Spine Disability Rating Analysis

During the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  When regulations are changed during the course of an appeal, the criteria that are to the advantage of the claimant should be applied.  However, if the revised regulations are more favorable to the claimant, then an award of a higher rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2003.  The Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., September 26, 2003.

The lumbar spine disability was initially rated as 10 percent under DC 5295 for lumbosacral strain.  38 C.F.R. § 4.71a (2002).  Prior to September 26, 2003, a 10 percent rating was warranted for a sacro-iliac injury and weakness or lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for sacro-iliac injury and weakness or lumbosacral strain with muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for sacro-iliac injury and weakness or lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  A 40 percent rating was also warranted when only some of these symptoms were present if there was abnormal mobility on forced motion.  Id.  Moreover, limitation of motion of the lumbar was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe.  Id.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  While these measures are not binding on the old criteria, they are useful as guidance in determining the severity of a spinal injury.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also Plate V (2014).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a (2014).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The regulation for rating intervertebral disc syndrome based on incapacitating episodes was revised effective September 23, 2002 and was slightly revised again in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Under the rating criteria in effect when the Veteran initially filed the claim for service connection, 10, 20, and 40 percent ratings were warranted for intervertebral disc syndrome that was mild, moderate with recurring attacks, and severe with recurring attacks and intermittent relief, respectively.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002). 

The current IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2014). 

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Throughout the course of this appeal, the Veteran has contended that the lumbar spine disability has been manifested by more severe symptoms than that contemplated by the 10 and 20 percent "staged" disability ratings assigned.  The Veteran contends that a higher rating is warranted because the lumbar spine disability worsened as manifested by his inability to touch his toes or come close thereto.  He also stated that he unable to tie his shoes or load a dishwasher due to low back pain.  See April 2012 NOD.  

The Veteran is currently in receipt of a 10 percent rating for the period from June 3, 1998 to December 2, 2013 and a 20 percent rating for the period from December 2, 2013 under DC 5242.  

Initially, under the old regulations, DCs 5287, 5288, 5290, and 5291 pertain to disabilities of the cervical and dorsal spine and are not applicable to the service-connected lumbar spine disability.  Further, there is no lay or medical evidence of demonstrable deformity of a vertebral body (DC 5285), complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Accordingly, these diagnostic codes (all which existed prior to September 26, 2003) are not applicable in the instant case. 3 8 C.F.R. § 4.71a (2002).  Additionally, a higher rating under the General Rating Formula for ankylosis is not warranted for part of the initial rating period.  See 38 C.F.R. § 4.71a (2014); February 2012 and December 2013 VA examination reports.

From June 3, 1998 to January 14, 2013 

After a review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period from June 3, 1998 to January 14, 2013, the criteria for an initial rating in excess of 10 percent for the lumbar spine disability have not been met or more nearly approximated under any of the codes pertaining to the lumbar spine disability under the "old" or "new" regulations.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5292 to 5295 (2002), DCs 5242 and 5253 (2014).  Throughout this period, the Veteran's lumbar spine disability manifested by degenerative arthritis of the lumbar spine, with forward flexion of 70 degrees and combined range of motion of the lumbar spine of 160 degrees, including due to pain.  There are specific clinical findings that the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine, and no guarding or muscle spasm of the lumbar spine.  Additionally, there were no incapacitating episodes as a result of the lumbar spine disability.

During the September 1999 RO hearing, the Veteran testified that he had low back pain which he rated from five to six out of ten, that sometimes increased to nine out of ten, that he passed out from low back pain three or four times during the previous two years, and that he spent two days at St. Mary's hospital due to low back pain.  During the March 2001 Board hearing, the Veteran rated low back pain at eight out of ten, that the pain was aggravated by twisting or bending, and that the pain sometimes caused him to wake up from sleep.  However, the Veteran's above-referenced testimony is outweighed by the more contemporaneous medical findings and the Veteran's own assertions for purposes of receiving treatment for the lumbar spine disability, as discussed below.

An April 1999 VA treatment record shows that the Veteran complained of low back pain and discomfort.  Upon examination in April 1999, the VA physician noted discomfort over the lumbar spinous processes to palpation and mild spurring at L3, but found that the low back was non-tender, with good lateral rotation and flexion with pain, and forward flexion with discomfort.  The April 1999 VA physician did not provide specific range of motion measurements.  An April 1999 private x-ray report showed findings of mild degenerative changes of the lumbar spine.  A May 1999 St. Mary's hospital orthopedic consult report shows that the Veteran rated pain at three out of ten.  Upon examination in May 1999, the private physician noted that the Veteran did not appear to be in any pain or weakness with walking or moving and that the Veteran had full range of motion of the lumbar spine but that full flexion results in some pulling in the low back.  The May 1999 private physician also noted diffuse tenderness on the lumbar spine region but that the lumbosacral junction was the most painful area.  A November 1999 VA x-ray report showed minimal degenerative and arthritic change of the lumbar spine.  VA treatment records throughout this period otherwise showed complaints of low back pain.  This evidence is inconsistent with the Veteran's testimony at the September 1999 RO hearing and the March 2001 Board hearing. 

In February 2012, the Veteran underwent a VA examination of the spine.  The Veteran also stated that he has daily low back pain which is aggravated by standing more than 5 to 15 minutes.  See February 2012 VA examination report.  Upon physical examination in February 2012, the Veteran had 75 degrees of forward flexion, 25 degrees of extension, 25 degrees of right lateral flexion, 25 degrees of left lateral flexion, 15 degrees of right lateral rotation, and 15 degrees of right lateral rotation with a combined range of motion of the lumbar spine of 180 degrees.  The February 2012 VA examiner noted objective evidence of painful motion which limited forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 20 degrees.  There was no objective evidence of painful motion associated with right and left lateral rotation.  Therefore, after considering objective evidence of painful motion, the combined range of motion of the lumbar spine was 160 degrees.  There was no additional loss of range of motion after repetitive use testing during the February 2012 VA examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The February 2012 VA examiner opined that the Veteran does not have ankylosis of the lumbar spine.

The February 2012 VA examiner wrote that the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine and that there was no guarding or muscle spasm of the lumbar spine.  The February 2012 VA examiner indicated that the Veteran reported flare-ups of pain when he stands for greater than five to ten minutes and noted that the Veteran had functional loss or impairment of the lumbar spine due to less movement than normal and pain on movement.  The examiner diagnosed degenerative arthritis of the lumbar spine.

Turning to the regulations in effect at the time the Veteran's claim was received, for the initial rating period from June 3, 1998 to January 14, 2013, the Board finds that the overall lumbar spine disability resulted in no more than characteristic pain on motion and mild limitation of motion of the lumbar spine.  The Board finds that the revised regulations essentially define range of motion of the lumbar spine in excess of 60 degrees but not greater than 85 degrees to be mild.  Viewing the Veteran's range of motion as a whole, the Board finds that the overall lumbar spine disability results in no more than mild limitation of motion. 38 C.F.R. § 4.71a (2002).  This disability picture does not more nearly approximate moderate limitation of motion of the lumbar spine so as to warrant the higher (20 percent rating) under DC 5292.   

The Board also finds that, for the initial rating period from June 3, 1998 to January 14, 2013, a disability rating in excess of 10 percent is not warranted under DC 5293.  The Board finds that the weight of the evidence shows that the Veteran did not have moderate intervertebral disc syndrome with recurring attacks during this part of the initial rating period.  Id.  While the Veteran reported during the September 1999 RO hearing that he passed out three or four times during the previous two years due to low back pain and that he went to St. Mary's hospital once due such pain, the records from St. Mary's hospital show an inconsistent disability picture as described above. 

A rating in excess of 10 percent is also not warranted under DC 5294 or 5295.  Id.  The Board finds that, for the rating period June 3, 1998 to January 14, 2013, the weight of the evidence of record shows that the Veteran's lumbar spine disability was not manifested by a sacro-iliac injury or lumbosacral strain with muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  While the Veteran indicated that he had low back muscle spasm during service and shortly after service, he did not report such symptoms during this period nor did he contend that he had this symptom in statements or during the September 1999 RO hearing and the March 2001 Board hearing.  Moreover, the February 2012 VA examination report shows specific medical findings of no muscle spasms of the lumbar spine.  

Turning to the question of a rating in excess of 10 percent under the revised regulations, the Board finds that, for the initial rating period from June 3, 1998 to January 14, 2013, the lumbar spine disability has not met or more closely approximated the criteria for a higher disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2014).  As noted above, the Veteran had full range of motion of the lumbar spine in May 1999, and during the February 2012 VA examination, the Veteran had lumbar spine forward flexion of 70 degrees and combined range of motion of the lumbar spine of 160 degrees, including due to pain.  Based on the above, the Board finds that the lumbar disability more closely approximated the criteria for a 10 percent rating under the revised regulations for the initial rating period from June 3, 1998 to January 14, 2013.  38 C.F.R. § 4.71a (2014).

The Board has considered and weighed the complaints of chronic low back pain especially when he stands for more than five to ten minutes that causes an inability to touch his toes, tie his shoes or, load a dishwasher due to back pain.  However, such functional impairment has been considered in arriving at the 10 percent rating for limitation of motion of the lumbar spine based on range of motion measurements, to include as due objective evidence of pain and subjective complaints of flare-ups of pain, resulting in the functional impairment described above.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, at 206-07.  

The weight of the evidence demonstrates that, during the rating period from June 3, 1998 to January 14, 2013, the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, to include as due to pain, stiffness, and flare-ups of pain, combined range of motion of the lumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, so as to warrant the next higher rating of 20 percent.  38 C.F.R. § 4.71a, DC 5242.  Id.  The evidence of record shows that the functional range of motion was not additionally limited due to pain, fatigue or incoordination sufficient to serve as a basis for a higher (20 percent) rating at any point during the initial rating period from June 3, 1998 to January 14, 2013.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximated a 20 percent rating throughout the rating period from June 3, 1998 to January 14, 2013.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-07. 

The Board observes that the Veteran was found to have degenerative arthritis of the lumbar spine.  However, DC 5003 allows for the assignment of a maximum 10 percent rating for one major joint (the lumbar spine is considered as one major joint); therefore, a higher rating is not available for assignment under DC 5003.  Because limitation of motion of the lumbar spine has been rating under DC 5242, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under DC 5003 is prohibited because it constitutes pyramiding with ratings under the General Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. 
§ 4.14; Esteban, at 261-62.

With respect to IVDS, the evidence shows that there were no incapacitating episodes sufficient to warrant a higher disability rating during this period.  The evidence demonstrates that the Veteran was not prescribed bed rest by a physician during the rating period from June 3, 1998 to January 14, 2013 as a result of an incapacitating episode relating to the lumbar spine.  Moreover, the February 2012 VA examination report shows a specific clinical finding of no IVDS and the Veteran reported no incapacitating episodes relating to the lumbar spine disability during the 12 months prior to the VA examination.  As such, an initial rating in excess of 10 percent is not warranted based on IVDS during the rating period from June 3, 1998 to January 14, 2013.  38 C.F.R. § 4.71a, DC 5243 (2014).  

From January 14, 2013

As stated above, the Veteran is in receipt of a 20 percent rating for the period from December 2, 2013 under DC 5242.  However, in this decision, the Board finds that the evidence of record demonstrates that the lumbar spine disability more nearly approximates the 20 percent rating for the period from January 14, 2013 to December 2, 2013 under the "new" rating criteria under DC 5242.  38 C.F.R. § 4.71a (2014).  For the rating period from January 14, 2013, the evidence shows that the lumbar spine disability was manifested by forward flexion of 40 degrees with objective evidence of painful motion and stiffness, and x-ray evidence of degenerative arthritis and degenerative disc disease of the lumbar spine, as well as muscle spasms that were severe enough to result in abnormal gait, which more nearly approximates a 20 percent disability rating under DC 5242.  Id.  

A February 2013 St. Mary's Community Hospital record shows that the Veteran was admitted to the emergency room for two days on January 14, 2013 to January 15, 2013 due to back pain.  The Veteran was given pain medication and felt much better on the second day, so was discharged with prescriptions for physical therapy and pain medications.  A January 2013 St. Mary's Community Hospital record shows that the Veteran had increased muscle spasm of the quadratus lumborm and objective evidence of abnormal gait (Trendelenburg gait pattern).  Accordingly, the Board finds that at the time of hospital treatment in January 2013 the Veteran had muscle spasms that are severe enough to cause the Veteran's abnormal gait, which more nearly approximates the 20 percent rating under DC 5242.  38 C.F.R. § 4.71a (2014).

An October 2013 NCM Nebraska City Medical clinic showed complaints of low back pain that had been worse for eight to nine years that causes difficulty to the Veteran in performing duties around the house.  Upon examination in October 2013, the private physician noted that the Veteran walked stiff and slowly and indicated that the Veteran had limited range of motion of the lumbar spine; however, the private physician did not provide lumbar spine range of motion measurements.  The December 2013 VA examiner noted that the Veteran had been using a cane for walking over the course of the four months prior to the December 2013 VA examination.  The October 2013 private physician's notation that the Veteran was walking stiff and slowly along with the December 2013 VA examiner's notation that the Veteran was using a cane for ambulating for four months prior to the December 2013 support a finding that the lumbar spine disability has manifested in muscle spasms that caused the Veteran's abnormal gait during this period.  

A November 2013 RO hearing transcript shows that the Veteran reported having difficulty taking a shower because he could not stand up so his daughter bought him a shower chain to sit on.  During the November 2013 RO hearing, the Veteran's spouse testified that she cannot help him up so he could take a shower.  The Veteran also stated during the November 2013 RO hearing that he could not bend forward more than six inches and that he did not try to turn at the waist because he was afraid to lose his balance.  

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted for the lumbar spine disability for the rating period from January 14, 2013 to December 2, 2013 under DC 5242.  38 C.F.R. § 4.71a (2014).  The Board will proceed to evaluate whether the lumbar spine disability warrants the next higher rating of 40 percent for the rating period from January 14, 2013.  

The Board also finds that, for the initial rating period from January 14, 2013, the criteria for an initial rating in excess of 20 percent for the lumbar spine disability have not been met or more nearly approximated under any of the diagnostic codes pertaining to the back under the "old" or "new" regulations.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5292 to 5295 (2002), DC 5242 (2014).  Turning to the regulations in effect at the time the Veteran's claim was received, for the initial rating period from January 14, 2013, the Board finds that the overall lumbar spine disability has resulted in no more than moderate limitation of motion.  The Board finds that the revised regulations essentially define range of motion of the lumbar spine in excess of 30 degrees but not greater than 60 degrees to be moderate.  The December 2013 VA examination report notes forward flexion to 40 degrees, including as due to pain.  Viewing the Veteran's range of motion measurements as a whole, the Board finds that the overall lumbar spine disability results in no more than moderate limitation of motion.  38 C.F.R. § 4.71a (2002).

The Board also finds that, for the initial rating period from J January 14, 2013, a disability rating in excess of 20 percent is not warranted under DC 5293.  The next available rating (40 percent) requires severe intervertebral disc syndrome with recurrent attacks and intermittent relief.  Id.  The weight of the evidence does not reflect this degree of severity.  Specifically, the December 2013 VA examination report shows a medical finding of no IVDS during the previous 12 month period. 

A rating in excess of 20 percent is also not warranted under DC 5294 or 5295.  Id. The next available rating (40 percent) requires a severe sacro-iliac injury or lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, DCs 5294, 5295 (2002).  The weight of the evidence does not reflect this degree of severity.  Specifically, at no point was a positive Goldthwaite's sign mentioned nor was there marked limitation of forward bending in a standing position.  The December 2013 VA examination report notes that the Veteran's spine alignment was unremarkable.  A 40 percent rating is also warranted when only some symptoms are present if there is also abnormal mobility on forced motion; however, abnormal mobility on forced motion is not reflected in the VA treatment records or examination report of record during this period.

Turning to the question of a rating in excess of 20 percent under the revised (or "new") regulations, and after a review of all of the evidence, the Board finds that at no time during the rating period from January 14, 2013 have the criteria for a rating in excess of 20 percent for lumbar spine degenerative arthritis been met or more nearly approximated.  At no time during the rating period from January 14, 2013, even with consideration of limitation of motion due to pain, stiffness, and flare-ups of pain did the lumbar spine disability manifest by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine. 

In December 2013, the Veteran underwent a VA examination of the spine where he described persistent low back pain, stiffness, achiness, tightness, and pressure with throbbing pain and discomfort that affects the midline lumbar region, as well as pain, stiffness, and occasional tightness and spasming affecting the paralumbar musculature.  The Veteran reported that he ambulated with the use of a cane and had been using a cane over the course of the four months prior to the December 2013 VA examination.  The Veteran also indicated that prolonged standing, any physical exertion with any attempts at bending, lifting or twisting, prolonged sitting, as well as cold weather and changes in weather can all aggravate and potentially flare-up the lumbar spine disability symptoms.  According to the Veteran, flare-ups can include increased pain, decreased range of motion, and decrease in mobility.  See December 2013 VA examination report.

Upon physical examination in December 2013, the evidence showed 55 degrees of forward flexion, which was limited to 40 degrees based on objective evidence of where painful motion starts, and to 45 degrees after repetitive-use testing; therefore, functionally, the Veteran had only 40 degrees of forward flexion of the thoracolumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra; VAOPGCPREC 9-98 (motion of a joint effectively ends where pain begins).  The December 2013 VA examiner opined that the Veteran does not have ankylosis of the lumbar spine.

The December 2013 VA examiner noted that the Veteran had midline and low paralumbar tenderness and that there were no guarding or muscle spasms of the lumbar spine.  The December 2013 VA examiner indicated that the Veteran reported flare-ups of the lumbar spine disability that caused increased pain, decreased range of motion, and decreased mobility.  The December 2013 VA examiner further noted that the Veteran had functional loss or impairment of the lumbar spine due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner diagnosed the Veteran with lumbar spine degenerative disc disease and facet degenerative joint disease.

The Veteran stated during the November 2013 RO hearing that he could not bend forward more than six inches and that he did not try to turn at the waist because he was afraid to lose his balance.  While the Veteran is competent to report symptoms of the lumbar spine disability, to include pain and limitation of motion in terms of approximate inches, the Board finds that the December 2013 VA examination report, which includes specific range of motion measurements and findings, is of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or where pain starts.  

During the June 2014 Board hearing, the Veteran testified that, in order to get the mail (a distance less than 50 feet), he has to use his motorized garden tractor because he cannot walk this distance without having back pain as a result thereof.  He also indicated that he does not like to go shopping with his wife because he usually rides a motorized shopping cart around.  The Veteran testified that he uses a chair with rollers attached to it, which his son made for him (as opposed to a wheelchair), in order to perform house chores, such as cooking and loading the dishwasher because he cannot stand for more than five minutes at a time due to back pain.  He stated that he uses a cane for ambulating due to the service-connected lumbar spine disability and the nonservice-connected bilateral knee disability.  The Veteran also stated during the June 2014 Board hearing that he feels sharp pain when he bends even a little bit (five or 10 degrees forward) and reported difficulties with showering and changing clothes, as well as inability to shovel snow and do your work as a result of the lumbar spine disability.

The Board has considered and weighed the Veteran's complaints of persistent low back pain, stiffness, achiness, tightness, spasming, and pressure with throbbing pain and discomfort that cause the functional impairment discussed during the June 2014 Board hearing, as well as difficulties with prolonged standing, any physical exertion with any attempts at bending, lifting or twisting, and prolonged sitting.  However, such all the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran, which results in the 20 percent rating under DC 5242.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 
8 Vet. App. at 206-07.  Moreover, to the extent that the Veteran has antalgic gait resulting from severe muscle spasms or guarding, such symptoms is contemplated in the 20 percent rating under DC 5242.

The weight of the evidence demonstrates that during the rating period from January 14, 2013, the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine 30 degrees or less, or unfavorable or favorable ankylosis of the lumbar spine, so as to warrant the next higher rating of 40 percent.  38 C.F.R. § 4.71a, DC 5242.  The evidence of record shows that the functional range of motion is not additionally limited due to pain, fatigue, or incoordination sufficient to serve as a basis for a higher rating at any point during the rating period from January 14, 2013.  See Mitchell, 25 Vet. App. 32.  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximates the next higher 40 percent rating under DC 5242 for the rating period from January 14, 2013.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07. 

The Board observes that the Veteran was found to have degenerative arthritis of the lumbar spine.  However, DC 5003 allows for the assignment of a maximum 10 percent rating for one major joint (the lumbar spine is considered as one major joint); therefore, a higher rating is not available for assignment under DC 5003.  Because limitation of motion of the lumbar spine has been rating under DC 5242, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under DC 5003 is prohibited because it constitutes pyramiding with ratings under the General Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. 
§ 4.14; Esteban, at 261-62.

With respect to IVDS, the evidence shows that there were no incapacitating episodes sufficient to warrant a higher disability rating for the rating period from January 14, 2013.  The December 2013 VA examination report shows a specific clinical finding of no IVDS, and the Veteran reported a period of incapacity including bed rest under doctor's care of approximately four to seven days relating to the lumbar spine disability during the 12 months prior to the VA examination.  Because the weight of the evidence of record shows that the Veteran did not have incapacitating episodes having a total of at least 4 weeks but less than 6 weeks during the past 12 months, a disability rating in excess of 20 percent is not warranted based on IVDS for the rating period from January 14, 2013.  38 C.F.R. 
§ 4.71a, DC 5243.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the lumbar spine disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in degenerative arthritis and degenerative disc disease of the lumbar spine and painful movement, muscle spasm, antalgic gait, and limitation of motion.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, limitations of motion of the spine including due to pain and other orthopedic factors (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  

In this case, comparing the Veteran's disability level and symptomatology and impairment of the lumbar spine to the rating schedule, the degree of disability of the lumbar spine throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Moreover, symptoms of stiffness, tightness, achiness, and pressure with throbbing pain and discomfort are considered as similar to pain or painful motion.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 
38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

In this case, the symptoms and functional impairment reported by the Veteran with respect to the lumbar spine disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life, to include functional impairment as reported by the Veteran, as well as assertions and medical findings of difficulties with prolonged sitting, standing, and walking, as well as bending to touch the toes, tie his shoes, or load a dishwasher, lifting, twisting, shopping, exercise, and cooking.  The position of the spine in prolonged sitting involves a 90 degree angle of hip/leg position to the back, with the knees in a more accomodative (bent) position with the weight in a stationary position on the hips; such sitting position with knees bent involves even less back tension than straight leg raising test, and less direct support of the spine and entire upper body that is required for forward flexion testing of the spine.  The position of the spine in prolonged standing involves a 180 degree ankle of hip/leg position to the back, with the knees slightly bent with the weight in a stationary position on the hips and knees.  Back tenderness, pain, and even spasm or weakness of fatigability, if present, that may be associated with the reported activities of prolonged standing, prolonged sitting, or prolonged walking are part of the schedular rating criteria that are applied in rating back disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell.  The slight lateral or twisting movements required for lifting day-to-day objects such as during shopping (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  Also, shopping may involve prolonged walking which has been considered and discussed above.  As for functional impairment with respect to bending or twisting to touch the toes, tie the shoes, or load a dishwasher, such impairment is specifically considered in the rating criteria which contemplate forward flexion and lateral bending on both sides of the lumbar spine.  Finally, to the extent that exercise involves prolonged standing, sitting, walking, or bending, such functional impairment has been considered and discussed above.  For this reason, not all of the symptoms and limitations reported to be associated with the back disability necessarily involve usage or motion of the back, while others suggest limitations of flexion or limitations of various other movements of the back that are specifically part of the schedular rating criteria, namely, extension, lateral flexion, and rotation of the spine.  See Note (2) and Plate V.  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the ratings assigned under the "old" or "new" regulations either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  As for functional impairment with cooking, such impairment does not usually involve using the lumbar spine in bending, and mostly involve usage of the shoulder and arm.  To the extent that cooking requires forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria.  To the extent that cooking involves bending or prolonged walking, such functional impairment is contemplated in the rating criteria, as discussed above.  To the extent that cooking causes incidental pain in the lumbar area, such pain is considered as part of the rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has only one service-connected disability, which is the lumbar spine disability on appeal.  Accordingly, Johnson is not applicable to the facts of this case.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for the service-connected lumbar spine disability, for the period from June 3, 1998 to January 14, 2013, is denied; an initial disability rating of 20 percent, and no higher, for the period from January 14, 2013 to December 2, 2013, is granted; an initial disability rating in excess of 20 percent, for the period from December 2, 2013, is denied. 



REMAND

TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that entitlement to a TDIU was previously denied in an October 1998 rating decision; the Veteran expressed disagreement with the denial of a TDIU on the July 1999 VA Form 9.  The RO issued a statement of the case with respect to entitlement to a TDIU in April 2000; however, the Veteran did not perfect an appeal with respect to this issue.  During the March 2001 Board hearing, the Veteran presented testimony that he was unable to work as a truck driver due to back and knee problems.  The September 2001 Board decision construed the March 2001 Board hearing testimony to raise a new claim for a TDIU and referred this issue to the RO for appropriate action; however, the RO did not take any action with respect this issue.

Taking Rice and the March 2001 Board referral of the TDIU issue into consideration, the Board is construing this evidence, specifically the March 2001 Board hearing testimony, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion is necessary to help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 
7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Whether Separate Rating for Neurologic Manifestations

As stated above, the General Rating Formula specifies that any objective neurologic abnormalities associated with a lumbar spine disorder should be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

The February 2012 and December 2013 VA examiners noted that the Veteran does not have any radicular pain or neurologic symptoms associated with the service-connected lumbar spine disorder.  During the December 2013 VA examination, the Veteran denied having any radiculopathy symptoms into the lower extremities associated the lumbar spine disability; however, during the June 2014 Board hearing, the Veteran represented that he experiences feelings of numbness or tingling in the lower extremities that emanates from the low back.  He indicated that doctors informed him that the lumbar spine disability could be irritating a nerve, but the Veteran was unsure of the medical term described to him.  The record also reflects that the Veteran has non-service-connected peripheral vascular disease.  See e.g. January 2013 St. Mary's Community Hospital record.  Therefore, the Board finds that a VA examination is necessary to assist in identifying the etiology, and assessing the current severity, of any neurological manifestations of the lumbar spine disability, if present, including differentiating any reported symptoms that are due to non-service-connected disorder(s).  See Mittleider, 11 Vet. App. at 182 (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record). 


Accordingly, the issues of entitlement to a TDIU and a separate compensable rating for neurological manifestations of the service-connected lumbar spine disability are REMANDED for the following actions:

1. Undertake any notice or development regarding the issue of a TDIU.

2. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the impact of the Veteran's service-connected disability on the Veteran's employment potential.  The only service-connected disability is the lumbar spine disability.

The examiner should obtain from the Veteran full and current employment history.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA examinations.  

The examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.  

3. Schedule the Veteran for an examination to identify and assess the presence and severity of any neurological abnormalities associated with the lumbar spine disability, including to help determine if the reported symptoms are due to service-connected lumbar spine disability or non-service-related vascular disease.  The examiner should specifically comment on the relationship between any identified neurological abnormality and the lumbar spine disability.  The examiner should differentiate, if possible, between the symptoms of any neurological abnormality associated with the lumbar spine disability and the symptoms of the Veteran's peripheral vascular disease as found in the treatment (medical) records.

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

4. Thereafter, the issues of entitlement to a TDIU and a separate compensable rating for neurological manifestations of the service-connected lumbar spine disability should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


